     Case 2:17-cv-00127-RFB-DJA Document 115 Filed 07/14/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      WYNN HOLDINGS, LLC,                                  Case No. 2:17-cv-00127-RFB-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      ROLLS-ROYCE MOTOR CARS NA, LLC,
 9    ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Counsel Ogonna M. Brown’s Motion to

13   Withdraw (ECF No. 113), filed on July 2, 2020. Pursuant to Local Rule (“LR”) IA 11-6, “[n]o

14   attorney may withdraw after appearing in a case except by leave of Court after notice has been

15   served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed the

16   motion, the Court finds that the requirements of LR IA 11-6(b) have been met. Ms. Brown

17   indicates that the professional relationship between plaintiff and counsel has broken down with

18   regard to communications and the strategy of the case. The Court will require that Plaintiff Wynn

19   Holdings, LLC advise the Court if it will retain new counsel by August 14, 2020 as it must retain

20   new counsel if it intends to continue to litigate this matter. See United States v. High Country

21   Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re Am. W. Airlines, 40 F.3d 1058,

22   1059 (9th Cir. 1994) (stating that “[c]orporations and other unincorporated associations must

23   appear in court through an attorney.”). Filing a notice of new counsel on or before August 14,

24   2020 is sufficient to comply with the Court’s order. Failure to respond may result in a

25   recommendation to the United States District Judge assigned to this case that dispositive

26   sanctions be issued against Plaintiff Wynn Holdings, LLC, including dismissal of this action.

27          IT IS HEREBY ORDERED that Plaintiff Counsel Ogonna M. Brown’s Motion to

28   Withdraw (ECF No. 113) is granted.
     Case 2:17-cv-00127-RFB-DJA Document 115 Filed 07/14/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff Wynn Holdings, LLC shall have until

 2   August 14, 2020 to advise the Court if it will retain new counsel. Failure to notify the Court as to

 3   their new representation may subject it to dispositive sanctions, including a recommendation for

 4   dismissal of this action.

 5          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 6   address of Plaintiff to the civil docket and send a copy of this Order to Plaintiff’s last known

 7   address:

 8          Wynn Holdings, LLC

 9          c/o Paul Edalat

10          4533 McArthur Blvd, #503

11          Newport Beach, CA 92660

12          702-499-6068

13

14          DATED: July 14, 2020

15
                                                           DANIEL J. ALBREGTS
16                                                         UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                  Page 2 of 2
